I agree that R.C. 2947.14 is neither applicable to, nor dispositive of, the issue presented in the cause sub judice. I am also in agreement with the ultimate judgment of the majority opinion as well as much of the sound reasoning by which that result was reached. I write separately, however, because I believe our ruling that indigent defendants may be ordered to perform community service in payment of their fines should be grounded in some sort of statutory authority.
To that end, I would note the provisions of R.C. 2929.51(F) which specify that when a fine is imposed the court may (1) suspend any portion of the fine upon conditions imposed in the interests of justice, correction and rehabilitation of the offender, or (2) permit any portion of the fine to be paid by any method or on any *Page 528 
terms that the court considers just.2 The General Assembly clearly intended that the trial courts be afforded broad discretion in providing for the suspension of payment of fines and the conditions to be imposed thereunder. A broad reading of the statute would certainly allow for the court to suspend a fine in return for, or payment of a fine through, a set amount of community service work. Other appellate courts in this state have refrained from interfering with analogous orders, see,e.g., State v. Balas (1990), 68 Ohio App.3d 524, 527,589 N.E.2d 86, 88, and we should do the same. Accordingly, I concur in the judgment of the majority opinion.
2 This statute was recently cited as authority for allowing a trial court to permit the "work off" of a nonsuspendable penalty by performing community service. See Akron v. Smith
(1992), 82 Ohio App.3d 57, 61-62, 611 N.E.2d 435, 438 (Cacioppo, J., dissenting in part). The facts and issues presented in that case, however, are different from the one before us and the decision in Akron provides little guidance for resolving this case.